third party communication date of communication month dd yyyy id uilc cca_2014021015430816 number release date from sent monday date pm to cc bcc subject fw question ------------- this is to confirm our telephone conversation on friday february you had indicated that taxpayer owns interests in two activities he also works full-time as an employee of a closely_held_c_corporation in which he does not own an interest the taxpayer apparently argues that he should be able to group his two activities with the activity of the closely_held_c_corporation to determine whether he materially participates in his own activities pursuant to sec_1_469-4 of the regulations as i indicated to you in our telephone conversation for purposes of sec_469 the activities of a taxpayer include only activities in which the taxpayer possesses an ownership_interest our analysis is as follows sec_1_469-4 provides rules for grouping a taxpayer’s trade_or_business activities and rental activities for purposes of applying the passive_activity_loss rules of sec_469 a taxpayer’s activities include those conducted through c corporations that are subject_to sec_469 s_corporations and partnerships sec_1_469-4 provides that an activity that the taxpayer conducts through a c_corporation subject_to sec_469 may be grouped with another activity of the taxpayer but only for purposes of determining whether the taxpayer materially or significantly participates in the other activity in order to be an activity of the taxpayer the taxpayer must have an ownership_interest in the trade_or_business activity or rental_activity similarly in order for a taxpayer to conduct an activity the taxpayer must have an ownership_interest in the activity the grouping rules of sec_1_469-4 may only be used to group together activities that are already activities of the taxpayer meaning that the taxpayer must have an ownership_interest in each separate activity before those activities may be grouped together and treated as one activity for purposes of sec_469 a trade_or_business activity cannot become an activity of the taxpayer simply by virtue of being grouped with another activity of the taxpayer in which the taxpayer owns an interest accordingly in this case the taxpayer may not group the trade_or_business activity of the closely_held_c_corporation with any of the taxpayer’s own activities under sec_1_469-4 because the taxpayer does not have an ownership_interest in the corporation in this case the corporation is simply the taxpayer’s employer and nothing else in addition this would raise the issue of whether the business activity of the corporation and the taxpayer’s own activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 within the meaning of sec_1_469-4 we believe that the business activity of the corporation and the taxpayer’s own activities would not constitute an appropriate economic unit for the measurement of gain and loss for purposes of sec_469 as a matter of law any trade_or_business activity or rental_activity that is conducted through an entity whether it is an s_corporation partnership or closely_held_c_corporation simply is not relevant to the measurement of gain_or_loss of a taxpayer for purposes of sec_469 if the taxpayer does not possess an ownership_interest in the entity moreover it would not make sense if a taxpayer could group the business activity of his employer with his own activities to determine material_participation in his own activities simply because the taxpayer’s employer happened to be a closely_held_c_corporation rather than another type of entity we do not believe that the purpose of sec_1_469-4 was to give a special advantage to non-owner employees of closely held c corporations we believe that sec_1_469-5 provides further support for this position sec_1_469-5 provides that with certain exceptions not relevant here any work done by an individual without regard to the capacity in which the individual does the work in connection with an activity in which the individual owns an interest at the time the work is done shall be treated for purposes of this section as participation of the individual in the activity emphasis added only an individual’s participation in an activity as defined in sec_1_469-5 will count towards meeting any of the safe-harbor tests for material_participation under sec_1_469-5t the taxpayer in this case did not have an ownership_interest in the closely_held_c_corporation at the time his work was performed and therefore the work does not count as participation in the taxpayer’s activities within the meaning of sec_1_469-5 accordingly any work performed by the taxpayer for the corporation as a non-owner_employee assuming this work was not performed in connection with the conduct of the taxpayer’s own activities would not count towards meeting the tests for material_participation in the taxpayer’s own activities note however that if an individual taxpayer performs work through a closely_held_c_corporation or through any other type of entity as an employee or in any other capacity and the work was performed in connection with the taxpayer’s own activities within the meaning of sec_1_469-5 that work might count towards material_participation in the individual taxpayer’s own activities this would be true regardless of whether the taxpayer grouped or could have grouped his own activities with the corporation’s activity pursuant to sec_1_469-4 see eg sec_1 e ii if a taxpayer manages his own properties through a separate_property management company his own work in managing his own properties through the company may count as participation with respect to those properties the question of whether the work is properly treated as performed in connection with an activity in which the taxpayer owns an interest would be a factual issue and the burden_of_proof generally would be on the taxpayer to substantiate that issue we hope this is helpful if you have any additional questions or concerns feel free to call me at the telephone number provided below ---------------- --------------------------- ---------------------
